USCA11 Case: 21-10825    Date Filed: 02/01/2022   Page: 1 of 11




                                         [DO NOT PUBLISH]
                           In the
         United States Court of Appeals
                For the Eleventh Circuit

                  ____________________

                        No. 21-10825
                  Non-Argument Calendar
                  ____________________

CAROLYN L. FIELDS,
                                            Plaintiff-Appellant,
versus
HUNTER CONRAD,
St. Johns County Administrator
(Former Clerk of Courts for St. Johns County),
BRAD BRADLEY,
In House Counsel for the Board of County Commissioners
(Former in House Counsel for the Clerk of Courts, Hunter Con-
rad),
CATHY ROCHE,
Officer of Operations,
BRANDON PATTY,
USCA11 Case: 21-10825        Date Filed: 02/01/2022     Page: 2 of 11




2                      Opinion of the Court                 21-10825

Clerk of Courts for St. Johns County,
ASHANTE AUSTIN,
Executive Secretary for the Clerk of Courts, et al.,


                                              Defendants-Appellees.


                     ____________________

           Appeal from the United States District Court
                for the Middle District of Florida
           D.C. Docket No. 3:20-cv-01158-MMH-MCR
                    ____________________

Before LAGOA, BRASHER, and HULL, Circuit Judges.
PER CURIAM:
       Carolyn L. Fields, pro se, appeals the district court’s order
dismissing her third amended complaint with prejudice as a shot-
gun pleading. Although given three opportunities to correct prob-
lems with her pleadings, Fields’s third amended complaint is 84
pages long, sues 28 defendants, contains over 1,000 numbered par-
agraphs, and does not identify which of the 28 defendants are liable
for what conduct. After review of the events and court orders in
this case, we conclude the district court did not abuse its discretion
in concluding that Fields’s third amended complaint was a shotgun
pleading and in dismissing it with prejudice.
USCA11 Case: 21-10825         Date Filed: 02/01/2022     Page: 3 of 11




21-10825                Opinion of the Court                          3

                       I.     BACKGROUND
       We take time to review the procedural history that shows
how the district court gave Fields three opportunities to comply
with the applicable rules.
       A. Original Complaint Is Stricken
        Fields was previously employed as a deputy clerk in the of-
fice of the Clerk of Courts in St. Johns County, Florida. Her em-
ployment was terminated on January 21, 2020.
        On October 14, 2020, Fields filed the present suit against
Hunter Conrad, former Clerk of Courts for St. Johns County; Brad
Bradley, former in-house counsel for Hunter Conrad; Brandon
Patty, current Clerk of Courts for St. Johns County; Yolanda Mack,
recording manager for the Clerk of Courts for St. Johns County;
Judge Howard Maltz; and 22 other defendants, all employees or
officials of agencies of St. Johns County, Florida, or the state circuit
court based in the county. In her initial complaint, Fields alleged
employment discrimination and a hostile work environment based
on her race, age, and disability, and also retaliation. Her complaint
did not include separate counts or numbered paragraphs, and it
presented few factual allegations. Fields alleged that she was de-
moted by defendant Mack, who decreased her pay by $3.65 per
hour, and that Mack and other coworkers laughed at her. She also
alleged defendant Conrad suspended her for 10 days without pay
USCA11 Case: 21-10825             Date Filed: 02/01/2022         Page: 4 of 11




4                          Opinion of the Court                       21-10825

and placed her on six months of probation after she was falsely re-
ported by a supervisor for abandoning her job. 1
        On October 15, 2020, prior to service of process, the district
court sua sponte reviewed Fields’s initial complaint and struck it
for failing to comply with Rules 8 and 10 of the Federal Rules of
Civil Procedure. Fields’s complaint, the district court found, failed
to (1) utilize numbered paragraphs, (2) separate claims into sepa-
rate counts, and (3) set forth specific allegations as to the 27 named
defendants. In that same order, the district court instructed Fields
to file an amended complaint consistent with its directives by No-
vember 13, 2020.
       A magistrate judge likewise entered an order explaining to
Fields certain procedural requirements applicable to all litigants, in-
cluding pro se ones. The magistrate judge cautioned Fields “that
she must abide by and comply with all orders of this Court” and
failure to do so may result in the dismissal of her case.
        B. First Amended Complaint Is Stricken
       On October 26, 2020, Fields filed an amended complaint,
again suing the same 27 defendants and separating her claims into
nine counts. In particular, Fields alleged (1) race discrimination,


1 That same day, Fields also filed a separate motion for an injunction to
(1) keep the 26 defendants 500 feet away from Fields and her family; and
(2) prohibit any contact between the defendants and Fields and her family.
The district court denied Fields’s motion for an injunction because it, among
other things, “fail[ed] to comply with nearly all of the applicable Local Rules.”
USCA11 Case: 21-10825       Date Filed: 02/01/2022     Page: 5 of 11




21-10825               Opinion of the Court                        5

(2) torture, (3) harassment, (4) punishment, (5) control/binding,
(6) humiliation, (7) retaliation, (8) negligence, and (9) defamation.
Fields attached several exhibits, including documents from the
Florida Commission on Human Relations, a final written warning
from the County Clerk of Courts, an email to her supervisor, an
email to Judge Maltz, a formal revocation of her designation as a
deputy clerk, and a 2017 disciplinary notice concerning her.
       On November 2, 2020, prior to service of process, the district
court sua sponte reviewed Fields’s first amended complaint and
found that she had not complied with its October 15, 2020 order.
The district court determined that although the first amended com-
plaint contained numbered counts, Fields “fail[ed] to set forth her
factual allegations in numbered paragraphs,” and instead included
“a lengthy narrative of the alleged facts supporting her claims, a
portion of which appears to bear no relation to this lawsuit.” Fur-
ther, Fields’s first amended complaint was unclear about which
claims were asserted against which defendants and what conduct
supported each claim. The district court noted that Fields could
not bring claims under Title VII against individual coworkers.
      Accordingly, the district court struck Fields’s first amended
complaint for failure to comply with the requirements of Rules 8
and 10, and it provided Fields “with one final opportunity to
properly draft her pleadings.”
USCA11 Case: 21-10825       Date Filed: 02/01/2022    Page: 6 of 11




6                      Opinion of the Court               21-10825

      C. Second Amended Complaint Is Stricken
       On November 25, 2020, Fields filed a second amended com-
plaint, bringing claims against the same 27 defendants, raising the
same counts as in the first amended complaint, and setting forth
her factual allegations in 306 numbered paragraphs.
        On December 17, 2020, the district court held a telephonic
hearing with Fields to discuss her second amended complaint. The
district court explained to Fields that her second amended com-
plaint had the same problems as the first two complaints, namely:
it (1) brought Title VII claims against individual coworkers, and
(2) “muddled together” claims that make it impossible to identify
what the claims are. Although the district court noted that Fields’s
second amended complaint “made a greater effort” to identify
which claims she intended to bring against each defendant, the
complaint still failed to explain how those individuals were liable.
The district court then explained the difference between factual al-
legations and conclusory statements, directing Fields to plead plau-
sible facts sufficient to show that the defendants were liable.
     Also on December 17, the district court struck Fields’s sec-
ond amended complaint and gave her “one final opportunity” to
amend.
      D. Dismissal of Third Amended Complaint with Prejudice
       On February 17, 2021, Fields filed a third amended com-
plaint, which was 84 pages long, added another defendant to the
same prior 27 defendants, and contained over a thousand
USCA11 Case: 21-10825       Date Filed: 02/01/2022     Page: 7 of 11




21-10825               Opinion of the Court                        7

numbered paragraphs. In her third amended complaint, Fields
stated that she was suing for racial discrimination pursuant to Title
VII, the Age Discrimination in Employment Act, and the Ameri-
cans with Disabilities Act. However, the third amended complaint
expressly alleged only one count—intentional infliction of emo-
tional distress.
        In support of her claim, Fields alleged, among other things,
that: (1) in November 2017, defendant Conrad suspended her with-
out pay for one day after she emailed a judge to request that her
name and address be taken off of a public court document; (2) in
August 2019, defendant Conrad suspended her without pay for ten
days and placed her on probation for six months for leaving work
early to pick up the ashes of a deceased pet, despite having permis-
sion to do so, and for false reports by coworkers that she had
screamed in the office, slammed a door, and thrown objects across
her desk; and (3) in November 2019, she was told she could not get
drinks from the facility’s vending machine unless on break even
though she provided a doctor’s note that she was diabetic. Fields
also alleged myriad facts unrelated to her employment, attached 35
exhibits, and referred to the Thirteenth, Fourteenth, Fifteenth, Sev-
enteenth, and Nineteenth Amendments to the United States Con-
stitution.
        The district court dismissed Fields’s third amended com-
plaint with prejudice. After summarizing the events leading up to
the filing of the third amended complaint, the district court found
the complaint “contain[ed] even more egregious violations of
USCA11 Case: 21-10825        Date Filed: 02/01/2022      Page: 8 of 11




8                       Opinion of the Court                 21-10825

Rules 8 and 10 than [Fields’s] prior attempts.” The district court
noted that the third amended complaint was “replete with ram-
bling, disjointed allegations bearing no apparent connection to any
discernible claim.”
       The district court determined that the third amended com-
plaint was a shotgun pleading because it (1) was “full of conclusory,
vague, and immaterial facts not obviously connected to any partic-
ular cause of action”; (2) failed to separate each cause of action into
different counts; and (3) “assert[ed] multiple claims against multi-
ple defendants without specifying which of the defendants . . . the
claim [wa]s brought against.” Indeed, the district court found that
despite three opportunities to amend, the problems in the com-
plaint had only gotten worse. Therefore, the district court found
that Fields was “unable or unwilling to comply” with the district
court’s directives.
       Fields, pro se, timely appealed.
                 II.    STANDARD OF REVIEW
       We review a dismissal of a complaint as a shotgun pleading
for abuse of discretion. Barmapov v. Amuial, 986 F.3d 1321, 1324
(11th Cir. 2021). “Pro se pleadings are held to a less stringent stand-
ard than pleadings drafted by attorneys and will, therefore, be lib-
erally construed.” Henley v. Payne, 945 F.3d 1320, 1327 (11th Cir.
2019) (quoting Tannenbaum v. United States, 148 F.3d 1262, 1263
(11th Cir. 1998)). However, pro se litigants are still required to
USCA11 Case: 21-10825          Date Filed: 02/01/2022    Page: 9 of 11




21-10825                Opinion of the Court                          9

conform to procedural rules. Albra v. Advan, Inc., 490 F.3d 826,
829 (11th Cir. 2007).
       As is the case for represented parties, pro se litigants aban-
don an issue if they fail to brief it on appeal. Timson v. Sampson,
518 F.3d 870, 874 (11th Cir. 2008). To avoid abandonment, a party
must plainly identify the issues or claims that they seek to raise on
appeal. Sapuppo v. Allstate Floridian Ins. Co., 739 F.3d 678, 680–
81 (11th Cir. 2014).
                        III.    DISCUSSION
       A.     Rules 8(a)(2) and 10(b)
       Under Rule 8(a)(2), a complaint “must contain . . . a short
and plain statement of the claim showing that the pleader is enti-
tled to relief.” Fed. R. Civ. P. 8(a)(2). Under Rule 10(b), a com-
plaint “must state its claims . . . in numbered paragraphs, each lim-
ited as far as practicable to a single set of circumstances.” Fed. R.
Civ. P. 10(b). The purpose of these rules is “to require the pleader
to present [her] claims discretely and succinctly, so . . . [her] adver-
sary can discern what [she] is claiming and frame a responsive
pleading.” Weiland v. Palm Beach Cnty. Sheriff’s Office, 792 F.3d
1313, 1320 (11th Cir. 2015) (quotation marks omitted).
       Complaints that violate either Rule 8(a)(2) or Rule 10(b), or
both, are considered shotgun pleadings. Id. Shotgun pleadings in-
clude complaints that: (1) “contain[] multiple counts where each
count adopts the allegations of all preceding counts”; (2) do not re-
allege all the counts but are “replete with conclusory, vague, and
USCA11 Case: 21-10825       Date Filed: 02/01/2022    Page: 10 of 11




10                      Opinion of the Court               21-10825

immaterial facts not obviously connected to any particular cause of
action”; (3) do not separate each cause of action or claim for relief
into separate counts; or (4) in a multi-defendant action, assert
counts that present a claim for relief without specifying which de-
fendants the claim is brought against. Id. at 1321–23.
       District courts have the inherent authority to dismiss a com-
plaint on shotgun-pleading grounds. Vibe Micro, Inc. v. Shabanets,
878 F.3d 1291, 1295 (11th Cir. 2018). When a litigant files a shotgun
pleading and fails to request leave to amend, a district court must
sua sponte provide the plaintiff with one chance to replead before
dismissing the case with prejudice on shotgun-pleading grounds.
Id.
      B.     Analysis
       In this appeal, the main issue is whether Fields’s third
amended complaint was a shotgun pleading. Fields’s briefs detail
and reiterate many of the facts relating to her employment by the
Clerk of Courts of St. Johns County, including her disagreements
with individuals in that office prior to her termination. However,
at no point in either her initial or amended brief does Fields ex-
pressly refer to the district court’s findings that (1) her third
amended complaint was a shotgun pleading, and (2) she had failed
to comply with the district court’s earlier orders or procedural di-
rectives as to her pleadings. Therefore, we must conclude that
Fields abandoned the issue. See Timson, 518 F.3d at 874.
USCA11 Case: 21-10825        Date Filed: 02/01/2022      Page: 11 of 11




21-10825                Opinion of the Court                         11

        Even if Fields did not abandon the issue on appeal, we con-
clude that the district court did not abuse its discretion in dismiss-
ing her third amended complaint as a shotgun pleading. Indeed,
her third amended complaint fell squarely within three of the four
categories of shotgun pleadings this Court has identified. The vast
majority of the complaint contained legal conclusions, vague opin-
ions, and immaterial facts. See Weiland, 792 F.3d at 1322. The
complaint also grouped various claims and legal theories—discrim-
ination, retaliation, and more—into a single count of intentional
infliction of emotional distress, and it failed to identify which of the
28 individual defendants were liable for what conduct. See id. at
1323.
        Further, the district court provided Fields with two written
orders warning of her complaints’ deficiencies, held a telephonic
hearing to explain those deficiencies, and gave repeated opportuni-
ties to address the deficiencies. Fields did not do so despite being
warned that her complaint may be dismissed as a result. Accord-
ingly, the district court did not abuse its discretion in dismissing
Fields’s third amended complaint with prejudice.
       AFFIRMED.